ON REHEARING.
SOMERVILLE, J.
(8) The point is raised that estoppel is not available unless specially pleaded. This is the rule, of course; but counsel overlook the fact, which is shown by the record, that the defendant pleaded “in short, by consent, the general issue, with leave to give in evidence any matter that could be specially pleaded.” We have not held that the plaintiff is estopped from any recovery for breach of the contract sued on, but only that he cannot treat the premium notes as money in the hands of the defendant. He may, of course, have other grounds of action than the defendant’s failure to pay over money on hand; and it would seem that he has an equitable interest in the premium notes themselves.
The charge referred to in the opinion was designated as “Y,” instead of “Z,” by a typographical error, which has been corrected.